Exhibit 10aaa-3




CONFIDENTIAL TREATMENT REQUESTED.  CONFIDENTIAL PORTIONS OF THE DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.


AMENDMENT NO. 3


TO MULTICURRENCY REVOLVING CREDIT AGREEMENT


AMENDMENT NO. 3 TO MULTICURRENCY REVOLVING CREDIT AGREEMENT (this “Amendment
Agreement”) dated as of October 31, 2008, by and between Rogers Corporation, a
Massachusetts corporation having its principal place of business at One
Technology Drive, Rogers, Connecticut 06263 ("Rogers US"), and RBS Citizens,
National Association (the “Bank”), a national banking association with offices
at 90 State House Square, 10th Floor, Hartford, Connecticut 06103, successor in
interest to Citizens Bank of Connecticut, amending a certain Multicurrency
Revolving Credit Agreement dated as of November 13, 2006 as amended by Amendment
No. 1 to Multicurrency Revolving Credit Agreement dated as of November 10, 2007
and Amendment No. 2 to Multicurrency Revolving Credit Agreement dated as of June
17, 2008 (as amended from time to time, the “Credit Agreement”).


WITNESSETH


WHEREAS, pursuant to the terms of the Credit Agreement, the Bank has made
certain credit facilities available to Rogers US; and


WHEREAS, Rogers US has requested that the Bank amend certain terms of the Credit
Agreement in certain respects; and


WHEREAS, the Bank is willing to amend certain terms of the Credit Agreement in
accordance with the terms hereof.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1.           Definitions. Capitalized terms used herein without definition that
are defined in the Credit Agreement shall have the same meanings herein as
therein.


§2.           Ratification of Existing Agreements. All of Rogers US’s
obligations and liabilities to the Bank as evidenced by or otherwise arising
under the Credit Agreement, the Notes and the other Loan Documents, except as
otherwise modified in this Amendment Agreement upon the terms set forth herein,
are, by Rogers US’s execution of this Amendment Agreement, ratified and
confirmed in all respects. In addition, by Rogers US’s execution of this
Amendment Agreement, Rogers US represents and warrants that no counterclaim,
right of set-off, right of recoupment, or defense of any kind exists or is
outstanding with respect to such obligations and liabilities. Rogers US
acknowledges and agrees that this Amendment Agreement shall be included in the
definition of Loan Documents under the Credit Agreement.
1

--------------------------------------------------------------------------------


§3.           Representations and Warranties. Rogers US hereby represents and
warrants to the Bank as follows:


   (a)           All of the representations and warranties made by Rogers US in
the Credit Agreement, the Notes and the other Loan Documents are true and
correct on the date hereof as if made on and as of the date hereof, except to
the extent that any of such representations and warranties relate by their terms
to a prior date and for matters previously disclosed to the Bank in writing.


   (b)           No Event of Default under and as defined in the Credit
Agreement or any of the Loan Documents has occurred and is continuing on the
date hereof.


§4.           Conditions Precedent. The effectiveness of the amendments
contemplated hereby shall be subject to the satisfaction on or before the date
hereof of each of the following conditions precedent:


   (a)           Representations and Warranties. All of the representations and
warranties made by Rogers US herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof, except as provided in
§3(a) hereof.


   (b)           Performance; No Event of Default. Rogers US shall have
performed and complied in all material respects with all terms and conditions
herein required to be performed or complied with by it prior to or at the time
hereof, and there shall exist no Event of Default or condition which, with
either or both the giving of notice or the lapse of time, would result in an
Event of Default upon the execution and delivery of this Amendment Agreement.


   (c)           Delivery. Rogers US shall have executed and delivered this
Amendment Agreement, an Amended and Restated Securities Pledge Agreement, and
all documents, instruments, and agreements reasonably required by the Bank in
connection with any of the foregoing (collectively, together with the Amendment
Agreement, the “Documents”).


   (d)           Corporate Action. The Bank shall have received a copy of the
resolutions, in form and substance reasonably satisfactory to Bank, of the Board
of Directors (or other governing body) of Rogers US authorizing the execution,
delivery and performance of the Documents, as appropriate.


   (e)           Proceedings and Documents. All proceedings in connection with
the transactions contemplated by this Amendment Agreement and the Documents
shall be satisfactory in substance and form to the Bank, and the Bank shall have
received all information and such counterpart originals or certified or other
copies of such documents as it may request.


   (f)           Good Standing Certificates.  The Bank shall have received a
good standing certificate for Rogers US and Rogers Luxembourg S.à r.l. (“Rogers
Luxembourg”) (each, a “Rogers Entity” and collectively, the “Rogers Entities”)
dated not more than thirty (30) days prior to the date hereof, issued by the
appropriate governmental authority of each Rogers Entity’s jurisdiction of
organization.

2

--------------------------------------------------------------------------------


   (g)           Incumbency Certificates.  The Bank shall have received a
certificate of the Secretary or an Assistant Secretary (or comparable officer)
of each of the Rogers Entities, in form and substance reasonably satisfactory to
the Bank, as to the incumbency and signature of each officer executing any of
the Documents, together with evidence of the incumbency of such Secretary,
Assistant Secretary or comparable officer; the Bank acknowledges that a
certificate indicating no changes in incumbency since November 10, 2006 for any
entity will be satisfactory to the Bank.


                   (h)           Copies of Transaction Documents.  The Bank
shall have received copies of the documents evidencing and governing the
transactions described in Section 5, below, certified as true, accurate and
complete by an officer of Rogers US.


    §5.           Consent.  Notwithstanding the provisions of Sections 8.1 and
8.3 of the Credit Agreement, the Lender consents to the following transactions,
subject to the terms and conditions of this Agreement:


 
(a)
The transfer by Rogers US to Rogers Benelux S.à r.l. (“Rogers Benelux”) of the
stock of Rogers BVBA and Rogers New Territories Corporation Limited for a
purchase price of US$[*].



 
(b)
The extension by Rogers US to Rogers Benelux of a loan in the amount of US$[*]
to finance the purchase of stock described in clause (a), above.



 
(c)
The transfer by Rogers Benelux to Rogers BVBA of the stock of Rogers New
Territories Corporation Limited, the indirect parent of Rogers Technologies
(Suzhou) Co., Ltd., for a purchase price of US$[*].



 
(d)
The extension by Rogers Benelux to Rogers BVBA of a loan in the amount of US$[*]
to finance the purchase of stock described in clause (c), above.



 
(e)
The transfer by Rogers US to Rogers Luxembourg of the stock of Rogers Benelux in
exchange for additional stock of Rogers Luxembourg.



 
(f)
The distribution by Rogers (China) Investment Co., Ltd. (“Rogers China”) to
Rogers Barbados of all of Rogers China’s assets in liquidation of Rogers China.



 
(g)
The distribution by Rogers Barbados to Rogers US of Rogers Barbados’s remaining
assets in liquidation of Rogers Barbados.





[*] CONFIDENTIAL TREATMENT REQUESTED

3

--------------------------------------------------------------------------------


§6.           No Waiver by Bank. Except as otherwise expressly provided for
herein, nothing in this Amendment Agreement shall extend to or affect in any way
the Rogers Entities’ obligations or the Bank’s rights and remedies arising under
the Credit Agreement or the other Loan Documents, and the Bank shall not be
deemed to have waived any of its remedies with respect to any Event of Default
or event or condition which, with notice or the lapse of time, or both, would
become an Event of Default and which upon Rogers US’s execution and delivery of
this Amendment Agreement might otherwise exist or which might hereafter occur.


§7.           Expenses. Rogers US agrees to pay to the Bank upon demand (a) an
amount equal to any and all out-of-pocket costs or expenses (including
reasonable legal fees) incurred in the preparation of this Amendment Agreement
and related matters and (b) from time to time any and all out-of-pocket costs or
expenses (including field examination fees and legal fees and disbursements)
hereafter incurred or sustained by the Bank in connection with the
administration of credit extended by the Bank to Rogers US or the preservation
of or enforcement of the Bank’s rights under the Credit Agreement, the Notes or
the other Loan Documents or in respect of any of the  other obligations to the
Bank.


   §8.           Miscellaneous.


   (a)           This Amendment Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts as an instrument
under seal.


   (b)           Except as otherwise expressly provided by this Amendment
Agreement, all of the respective terms, conditions and provisions of the Credit
Agreement shall remain the same. It is declared and agreed by each of the
parties hereto that the Credit Agreement, as amended hereby, shall continue in
full force and effect, and that this Amendment Agreement and the Credit
Agreement be read and construed as one instrument, and all references in the
Loan Documents to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended by this Amendment Agreement.


   (c)           This Amendment Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. A facsimile or other electronic transmission of an executed counterpart
shall have the same effect as the original executed counterpart.






[Remainder of Page Intentionally Left Blank]


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer as of the date
first written above.
 

 
RBS CITIZENS, NATIONAL ASSOCIATION
         
By:___/s/ Gary Burdick___________
 
Name: Gary Burdick
 
Title: Senior Vice President
             
ROGERS CORPORATION
         
By: _/s/ Dennis M. Loughran_____________
 
Print Name: Dennis M. Loughran
 
Title:  V. P. Finance - CFO

 
 
5